Exhibit 10.6

 

ONE BAY PLAZA

BURLINGAME, CALIFORNIA

 

 

OFFICE LEASE AGREEMENT

 

 

BETWEEN

 

 

CA-ONE BAY PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership

(“LANDLORD”)

 

 

AND

 

 

Opta Corporation, a Delaware corporation

(“TENANT”)

 

--------------------------------------------------------------------------------


 

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of the
31st day of October, 2004, by and between CA-ONE BAY PLAZA LIMITED PARTNERSHIP,
a Delaware limited partnership (“Landlord”) and Opta Corporation, a Delaware
corporation. (“Tenant”). The following exhibits and attachments are incorporated
into and made a part of the Lease: Exhibit A (Outline and Location of Premises),
Exhibit B (Expenses and Taxes), Exhibit C (Work Letter), Exhibit C-1 (Depiction
of Landlord Work), Exhibit D (Commencement Letter), Exhibit E (Building
Rules and Regulations), Exhibit F (Additional Provisions), Exhibit G (Parking
Agreement) and Exhibit H (Asbestos Notification).

 


1.     BASIC LEASE INFORMATION.


 

1.01         “Building” shall mean the building located at 1350 Old Bayshore
Highway, Burlingame, California, commonly known as One Bay Plaza. “Rentable
Square Footage of the Building” is deemed to be 176,533 square feet.

 

1.02         “Premises” shall mean the area shown on Exhibit A to this Lease.
The Premises is located on the 7th floor and known as suite no. 740. If the
Premises include one or more floors in their entirety, all corridors and
restroom facilities located on such full floor(s) shall be considered part of
the Premises. The “Rentable Square Footage of the Premises” is deemed to be
3,196 square feet. Landlord and Tenant stipulate and agree that the Rentable
Square Footage of the Building and the Rentable Square Footage of the Premises
are correct.

 

1.03         “Base Rent”:

 

Period or Months of Term

 

Annual Rate
Per Square Foot

 

Monthly
Base Rent

 

Months 1 – 12

 

$

18.00

 

$

4,794.00

 

 

1.04         “Tenant’s Pro Rata Share”: 1.8104%.

 

1.05         “Base Year” for Taxes (defined in Exhibit B):  2005; “Base Year”
for Expenses (defined in Exhibit B):  2005.

 

1.06         “Term”: A period of 12 months and 0 days. Subject to Section 3, the
Term shall commence on October 29, 2004 (the “Commencement Date”) and, unless
terminated early in accordance with this Lease, end on October 31, 2005 (the
“Termination Date”).

 

1.07         Allowance(s): None

 

1.08         “Security Deposit”:  $ 4,794 as more fully described in Section 6.

 

1.09         “Guarantor(s)”:  None

 

1.10         “Broker(s)”:  Jon Mackey of Cornish & Carey.

 

1.11         “Permitted Use”:  General office use.

 

1.12         “Notice Address(es)”:

 

Landlord:

 

Tenant:

 

 

 

CA-One Bay Plaza Limited Partnership
c/o Equity Office Management, L.L.C.
950 Tower Lane
Suite 950
Foster City, California 94404
Attention: Property Manager

 

Opta Corporation
2402 Michelson Drive
Suite 220
Irvine, CA 92612



 

A copy of any notices to Landlord shall be sent to Equity Office, One Market,
Spear Street Tower, Suite 600, San Francisco, California 94105, Attn: San
Francisco Regional Counsel.

 

1.13         “Business Day(s)” are Monday through Friday of each week, exclusive
of New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are

 

1

--------------------------------------------------------------------------------


 

commonly recognized by other office buildings in the area where the Building is
located. “Building Service Hours” are 8:00 a.m. to 6:00 p.m. on Business Days.

 

1.14         “Landlord Work” means the work, if any, that Landlord is obligated
to perform in the Premises pursuant to a separate agreement (the “Work Letter”),
if any, attached to this Lease as Exhibit C.

 

1.15         “Property” means the Building and the parcel(s) of land on which it
is located and, at Landlord’s discretion, the parking facilities and other
improvements, if any, serving the Building and the parcel(s) of land on which
they are located.

 

2.     Lease Grant.

 

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any portions of the Property that are designated by Landlord for the
common use of tenants and others (the “Common Areas”).

 

3.     Adjustment of Commencement Date; Possession.

 

3.01  If Landlord is required to perform Landlord Work prior to the Commencement
Date: (a) the date set forth in Section 1.06 as the Commencement Date shall
instead be defined as the “Target Commencement Date”; (b) the actual
Commencement Date shall be the date on which the Landlord Work is Substantially
Complete (defined below); and (c) the Termination Date will be the last day of
the Term as determined based upon a period of 12 months and 0 days from the
actual Commencement Date. Landlord’s failure to Substantially Complete the
Landlord Work by the Target Commencement Date shall not be a default by Landlord
or otherwise render Landlord liable for damages. Promptly after the
determination of the Commencement Date, Landlord and Tenant shall enter into a
commencement letter agreement in the form attached as Exhibit D which
commencement letter agreement shall be deemed accepted by Tenant if not executed
and returned to Landlord by Tenant within 30 days after the date that Landlord
delivers the commencement letter agreement to Tenant for execution. If the
Termination Date does not fall on the last day of a calendar month, Landlord and
Tenant may elect to adjust the Termination Date to the last day of the calendar
month in which Termination Date occurs by the mutual execution of a commencement
letter agreement setting forth such adjusted date. The Landlord Work shall be
deemed to be “Substantially Complete” on the date that all Landlord Work has
been performed, other than any details of construction, mechanical adjustment or
any other similar matter, the non-completion of which does not materially
interfere with Tenant’s use of the Premises. If Landlord is delayed in the
performance of the Landlord Work as a result of the acts or omissions of Tenant,
the Tenant Related Parties (defined in Section 13) or their respective
contractors or vendors, including, without limitation, changes requested by
Tenant to approved plans, Tenant’s failure to comply with any of its obligations
under this Lease, or the specification of any materials or equipment with long
lead times (a “Tenant Delay”), the Landlord Work shall be deemed to be
Substantially Complete on the date that Landlord could reasonably have been
expected to Substantially Complete the Landlord Work absent any Tenant Delay.

 

3.02 Subject to Landlord’s obligation, if any, to perform Landlord Work, the
Premises are accepted by Tenant in “as is” condition and configuration without
any representations or warranties by Landlord. By taking possession of the
Premises, Tenant agrees that the Premises are in good order and satisfactory
condition. Landlord shall not be liable for a failure to deliver possession of
the Premises or any other space due to the holdover or unlawful possession of
such space by another party, however Landlord shall use reasonable efforts to
obtain possession of the space. The commencement date for the space, in such
event, shall be postponed until the date Landlord delivers possession of the
Premises to Tenant free from occupancy by any party. If Tenant takes possession
of the Premises before the Commencement Date, such possession shall be subject
to the terms and conditions of this Lease and Tenant shall pay Rent (defined in
Section 4.01) to Landlord for each day of possession before the Commencement
Date. However, except for the cost of services requested by Tenant (e.g. freight
elevator usage), Tenant shall not be required to pay Rent for any days of
possession before the Commencement Date during which Tenant, with the approval
of Landlord, is in possession of the Premises for the sole purpose of performing
improvements or installing furniture, equipment or other personal property.

 

4.     Rent.


 

4.01  Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to as “Rent”). “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease. Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes), if any, imposed upon or measured by Rent. Base Rent and
recurring monthly charges of Additional Rent shall be due and payable in advance
on the first day of each calendar month without notice or demand, provided that
the installment of Base Rent for the first full calendar month of the Term, and
the first

 

2

--------------------------------------------------------------------------------


 

monthly installment of Additional Rent for Expenses and Taxes, shall be payable
upon the execution of this Lease by Tenant. All other items of Rent shall be due
and payable by Tenant on or before 30 days after billing by Landlord. Rent shall
be made payable to the entity, and sent to the address, Landlord designates and
shall be made by good and sufficient check or by other means acceptable to
Landlord. Tenant shall pay Landlord an administration fee equal to 5% of all
past due Rent, provided that Tenant shall be entitled to a grace period of 5
days for the first 2 late payments of Rent in a calendar year. In addition, past
due Rent shall accrue interest at 12% per annum. Landlord’s acceptance of less
than the correct amount of Rent shall be considered a payment on account of the
earliest Rent due. Rent for any partial month during the Term shall be prorated.
No endorsement or statement on a check or letter accompanying payment shall be
considered an accord and satisfaction. Tenant’s covenant to pay Rent is
independent of every other covenant in this Lease.

 

4.02  Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance with Exhibit B of this Lease.

 

5.     Compliance with Laws; Use.

 

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Laws that relate to the “Base
Building” (defined below), but only to the extent such obligations are triggered
by Tenant’s use of the Premises, other than for general office use, or
Alterations or improvements in the Premises performed or requested by Tenant.
“Base Building” shall include the structural portions of the Building, the
public restrooms and the Building mechanical, electrical and plumbing systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located. Tenant shall promptly provide Landlord
with copies of any notices it receives regarding an alleged violation of Law.
Tenant shall comply with the rules and regulations of the Building attached as
Exhibit E and such other reasonable rules and regulations adopted by Landlord
from time to time, including rules and regulations for the performance of
Alterations (defined in Section 9).

 

6.             Security Deposit.

 

The Security Deposit, if any, shall be delivered to Landlord upon the execution
of this Lease by Tenant and held by Landlord without liability for interest
(unless required by Law) as security for the performance of Tenant’s
obligations. The Security Deposit is not an advance payment of Rent or a measure
of damages. Landlord may use all or a portion of the Security Deposit to satisfy
past due Rent or to cure any Default (defined in Section 18) by Tenant. If
Landlord uses any portion of the Security Deposit, Tenant shall, within 5 days
after demand, restore the Security Deposit to its original amount. Landlord
shall return any unapplied portion of the Security Deposit to Tenant within 45
days after the later to occur of: (a) determination of the final Rent due from
Tenant; or (b) the later to occur of the Termination Date or the date Tenant
surrenders the Premises to Landlord in compliance with Section 25. Landlord
may assign the Security Deposit to a successor or transferee and, following the
assignment, Landlord shall have no further liability for the return of the
Security Deposit. Landlord shall not be required to keep the Security Deposit
separate from its other accounts. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, or any similar or successor Laws
now or hereinafter in effect.

 

7.             Building Services.

 

7.01  Landlord shall furnish Tenant with the following services: (a) water for
use in the Base Building lavatories; (b) customary heat and air conditioning in
season during Building Service Hours. Tenant shall have the right to receive
HVAC service during hours other than Building Service Hours by paying Landlord’s
then standard charge for additional HVAC service and providing such prior notice
as is reasonably specified by Landlord; (c) standard janitorial service on
Business Days; (d) Elevator service; (e) Electricity in accordance with the
terms and conditions in Section 7.02; and (f) such other services as Landlord
reasonably determines are necessary or appropriate for the Property.

 

7.02  Electricity used by Tenant in the Premises shall be paid for by Tenant
through inclusion in Expenses (except as provided for excess usage). Without the
consent of Landlord, Tenant’s use of electrical service shall not exceed, either
in voltage, rated capacity, use beyond Building Service Hours or overall load,
that which Landlord reasonably deems to be standard for the Building. Landlord
shall have the right to measure electrical usage by commonly accepted methods.
If it is determined that Tenant is using excess electricity, Tenant shall pay
Landlord for the cost of such excess electrical usage as Additional Rent.

 

3

--------------------------------------------------------------------------------


 

7.03  Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of Force Majeure (defined in
Section 26.03) (collectively a “Service Failure”) shall not render Landlord
liable to Tenant, constitute a constructive eviction of Tenant, give rise to an
abatement of Rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement. However, if the Premises, or a material portion of the
Premises, are made untenantable for a period in excess of 3 consecutive Business
Days as a result of a Service Failure that is reasonably within the control of
Landlord to correct, then Tenant, as its sole remedy, shall be entitled to
receive an abatement of Rent payable hereunder during the period beginning on
the 4th consecutive Business Day of the Service Failure and ending on the day
the service has been restored. If the entire Premises have not been rendered
untenantable by the Service Failure, the amount of abatement shall be equitably
prorated.

 

8.             Leasehold Improvements.

 

All improvements in and to the Premises, including any Alterations
(collectively, “Leasehold Improvements”) shall remain upon the Premises at the
end of the Term without compensation to Tenant. Landlord, however, by written
notice to Tenant at least 30 days prior to the Termination Date, may require
Tenant, at its expense, to remove (a) any Cable (defined in Section 9.01)
installed by or for the benefit of Tenant, and (b) any Landlord Work or
Alterations that, in Landlord’s reasonable judgment, are of a nature that would
require removal and repair costs that are materially in excess of the removal
and repair costs associated with standard office improvements (collectively
referred to as “Required Removables”). Required Removables shall include,
without limitation, internal stairways, raised floors, personal baths and
showers, vaults, rolling file systems and structural alterations and
modifications. The designated Required Removables shall be removed by Tenant
before the Termination Date. Tenant shall repair damage caused by the
installation or removal of Required Removables. If Tenant fails to perform its
obligations in a timely manner, Landlord may perform such work at Tenant’s
expense. Tenant, at the time it requests approval for a proposed Alteration,
may request in writing that Landlord advise Tenant whether the Alteration or any
portion of the Alteration is a Required Removable. Within 10 days after receipt
of Tenant’s request, Landlord shall advise Tenant in writing as to which
portions of the Alteration are Required Removables.

 

9.             Repairs and Alterations.

 

9.01 Tenant shall periodically inspect the Premises to identify any conditions
that are dangerous or in need of maintenance or repair. Tenant shall promptly
provide Landlord with notice of any such conditions. Tenant shall, at its sole
cost and expense, perform all maintenance and repairs to the Premises that are
not Landlord’s express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear excepted. Tenant’s repair
and maintenance obligations include, without limitation, repairs to: (a) floor
covering; (b) interior partitions; (c) doors; (d) the interior side of demising
walls; (e) electronic, phone and data cabling and related equipment that is
installed by or for the exclusive benefit of Tenant (collectively, “Cable”);
(f) supplemental air conditioning units, kitchens, including hot water heaters,
plumbing, and similar facilities exclusively serving Tenant; and
(g) Alterations. To the extent Landlord is not reimbursed by insurance proceeds,
Tenant shall reimburse Landlord for the cost of repairing damage to the Building
caused by the acts of Tenant, Tenant Related Parties and their respective
contractors and vendors. If Tenant fails to make any repairs to the Premises for
more than 15 days after notice from Landlord (although notice shall not be
required in an emergency), Landlord may make the repairs, and Tenant shall pay
the reasonable cost of the repairs, together with an administrative charge in an
amount equal to 10% of the cost of the repairs.

 

9.02 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building;
(b) mechanical (including HVAC), electrical, plumbing and fire/life safety
systems serving the Building in general; (c) Common Areas; (d) roof of the
Building; (e) exterior windows of the Building; and (f) elevators serving the
Building. Landlord shall promptly make repairs for which Landlord is
responsible. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932, and Sections 1941 and 1942 of the California Civil
Code, or any similar or successor Laws now or hereinafter in effect.

 

9.03 Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld or delayed. However, Landlord’s consent shall not
be required for any Alteration that satisfies all of the following criteria (a
“Cosmetic Alteration”):  (a) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (b) is not visible from
the exterior of the Premises or Building; (c) will not affect the Base Building;
and (d) does not require work to be performed inside the walls or above the
ceiling of the Premises. Cosmetic Alterations shall be subject to all the other
provisions of this Section 9.03. Prior to starting work, Tenant shall furnish
Landlord with plans and specifications; names of contractors reasonably
acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Base Building); required permits and approvals;
evidence of contractor’s and subcontractor’s insurance in

 

4

--------------------------------------------------------------------------------


 

amounts reasonably required by Landlord and naming Landlord as an additional
insured; and any security for performance in amounts reasonably required by
Landlord. Changes to the plans and specifications must also be submitted to
Landlord for its approval. Alterations shall be constructed in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord.
Tenant shall reimburse Landlord for any sums paid by Landlord for third party
examination of Tenant’s plans for non-Cosmetic Alterations. Upon completion,
Tenant shall furnish “as-built” plans for non-Cosmetic Alterations, completion
affidavits and full and final waivers of lien. Landlord’s approval of an
Alteration shall not be deemed a representation by Landlord that the Alteration
complies with Law.

 

10.           Entry by Landlord.

 

Landlord may enter the Premises to inspect, show or clean the Premises or to
perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building. Except in emergencies or to provide
Building services, Landlord shall provide Tenant with reasonable prior verbal
notice of entry and shall use reasonable efforts to minimize any interference
with Tenant’s use of the Premises. If reasonably necessary, Landlord
may temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Building Service Hours. Entry by Landlord shall not constitute a constructive
eviction or entitle Tenant to an abatement or reduction of Rent.

 

11.           Assignment and Subletting.

 

11.01  Except in connection with a Permitted Transfer (defined in
Section 11.04), Tenant shall not assign, sublease, transfer or encumber any
interest in this Lease or allow any third party to use any portion of the
Premises (collectively or individually, a “Transfer”) without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed if Landlord does not exercise its recapture rights under
Section 11.02. If the entity which controls the voting shares/rights of Tenant
changes at any time, such change of ownership or control shall constitute a
Transfer unless Tenant is an entity whose outstanding stock is listed on a
recognized securities exchange or if at least 80% of its voting stock is owned
by another entity, the voting stock of which is so listed. Tenant hereby waives
the provisions of Section 1995.310 of the California Civil Code, or any similar
or successor Laws, now or hereinafter in effect, and all other remedies,
including, without limitation, any right at law or equity to terminate this
Lease, on its own behalf and, to the extent permitted under all applicable Laws,
on behalf of the proposed transferee. Any attempted Transfer in violation of
this Section is voidable by Landlord. In no event shall any Transfer, including
a Permitted Transfer, release or relieve Tenant from any obligation under this
Lease.

 

11.02  Tenant shall provide Landlord with financial statements for the proposed
transferee, a fully executed copy of the proposed assignment, sublease or other
Transfer documentation and such other information as Landlord may reasonably
request. Within 15 Business Days after receipt of the required information and
documentation, Landlord shall either: (a) consent to the Transfer by execution
of a consent agreement in a form reasonably designated by Landlord;
(b) reasonably refuse to consent to the Transfer in writing; or (c) in the event
of an assignment of this Lease or subletting of more than 20% of the Rentable
Square Footage of the Premises for more than 50% of the remaining Term
(excluding unexercised options), recapture the portion of the Premises that
Tenant is proposing to Transfer. If Landlord exercises its right to recapture,
this Lease shall automatically be amended (or terminated if the entire Premises
is being assigned or sublet) to delete the applicable portion of the Premises
effective on the proposed effective date of the Transfer. Tenant shall pay
Landlord a review fee of $1,500.00 for Landlord’s review of any Permitted
Transfer or requested Transfer.

 

11.03  Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord’s share of the excess within 30 days
after Tenant’s receipt of the excess. Tenant may deduct from the excess, on a
straight-line basis, all reasonable and customary expenses directly incurred by
Tenant attributable to the Transfer. If Tenant is in Default, Landlord
may require that all sublease payments be made directly to Landlord, in which
case Tenant shall receive a credit against Rent in the amount of Tenant’s share
of payments received by Landlord.

 

11.04 Tenant may assign this Lease to a successor to Tenant by purchase, merger,
consolidation or reorganization (an “Ownership Change”) or assign this Lease or
sublet all or a portion of the Premises to an Affiliate without the consent of
Landlord, provided that all of the following conditions are satisfied (a
“Permitted Transfer”):  (a) Tenant is not in Default; (b) in the event of an
Ownership Change, Tenant’s successor shall own substantially all of the assets
of Tenant and have a net worth which is at least equal to Tenant’s net worth as
of the day prior to the proposed Ownership Change; (c) the Permitted Use does
not allow the Premises to be used for retail purposes; and (d) Tenant shall give
Landlord written notice at least 15 Business Days prior to the effective date of
the Permitted Transfer. Tenant’s notice to Landlord shall include information
and documentation evidencing the Permitted Transfer and showing

 

5

--------------------------------------------------------------------------------


 

that each of the above conditions has been satisfied. If requested by Landlord,
Tenant’s successor shall sign a commercially reasonable form of assumption
agreement. “Affiliate” shall mean an entity controlled by, controlling or under
common control with Tenant.

 

12.           Liens.

 

Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 10 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law. If Tenant fails to do so, Landlord may bond, insure
over or otherwise discharge the lien. Tenant shall reimburse Landlord for any
amount paid by Landlord, including, without limitation, reasonable attorneys’
fees.

 

13.           Indemnity and Waiver of Claims.

 

Tenant hereby waives all claims against and releases Landlord and its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
Mortgagees (defined in Section 23) and agents (the “Landlord Related Parties”)
from all claims for any injury to or death of persons, damage to property or
business loss in any manner related to (a) Force Majeure, (b) acts of third
parties, (c) the bursting or leaking of any tank, water closet, drain or other
pipe, (d) the inadequacy or failure of any security services, personnel or
equipment, or (e) any matter not within the reasonable control of Landlord.
Notwithstanding the foregoing, except as provided in Article 15 to the contrary,
Tenant shall not be required to waive any claims against Landlord (other than
for loss or damage to Tenant’s business) where such loss or damage is due to the
negligence or willful misconduct of Landlord or any Landlord Related Parties.
Nothing herein shall be construed as to diminish the repair and maintenance
obligations of Landlord contained elsewhere in this Lease. Except to the extent
caused by the negligence or willful misconduct of Landlord or any Landlord
Related Parties, Tenant shall indemnify, defend and hold Landlord and Landlord
Related Parties harmless against and from all liabilities, obligations, damages,
penalties, claims, actions, costs, charges and expenses, including, without
limitation, reasonable attorneys’ fees and other professional fees (if and to
the extent permitted by Law) (collectively referred to as “Losses”), which
may be imposed upon, incurred by or asserted against Landlord or any of the
Landlord Related Parties by any third party and arising out of or in connection
with any damage or injury occurring in the Premises or any acts or omissions
(including violations of Law) of Tenant, the Tenant Related Parties or any of
Tenant’s transferees, contractors or licensees. Except to the extent caused by
the negligence or willful misconduct of Tenant or any Tenant Related Parties,
Landlord shall indemnify, defend and hold Tenant, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees and agents
(“Tenant Related Parties”) harmless against and from all Losses which may be
imposed upon, incurred by or asserted against Tenant or any of the Tenant
Related Parties by any third party and arising out of or in connection with the
acts or omissions (including violations of Law) of Landlord or the Landlord
Related Parties.

 

14.           Insurance.

 

Tenant shall maintain the following insurance (“Tenant’s Insurance”): 
(a) Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum combined single limit
of $2,000,000.00; (b)  Property/Business Interruption Insurance written on an
All Risk or Special Perils form, with coverage for broad form water damage
including earthquake sprinkler leakage, at replacement cost value and with a
replacement cost endorsement covering all of Tenant’s business and trade
fixtures, equipment, movable partitions, furniture, merchandise and other
personal property within the Premises (“Tenant’s Property”) and any Leasehold
Improvements performed by or for the benefit of Tenant; (c) Workers’
Compensation Insurance in amounts required by Law; and (d) Employers Liability
Coverage of at least $1,000,000.00 per occurrence. Any company writing Tenant’s
Insurance shall have an A.M. Best rating of not less than A-VIII. All Commercial
General Liability Insurance policies shall name as additional insureds Landlord
(or its successors and assignees), the managing agent for the Building (or any
successor), EOP Operating Limited Partnership, Equity Office Properties Trust
and their respective members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and other designees of Landlord and its
successors as the interest of such designees shall appear. All policies of
Tenant’s Insurance shall contain endorsements that the insurer(s) shall give
Landlord and its designees at least 30 days’ advance written notice of any
cancellation, termination, material change or lapse of insurance. Tenant shall
provide Landlord with a certificate of insurance evidencing Tenant’s Insurance
prior to the earlier to occur of the Commencement Date or the date Tenant is
provided with possession of the Premises, and thereafter as necessary to assure
that Landlord always has current certificates evidencing Tenant’s Insurance. So
long as the same is available at commercially reasonable rates, Landlord shall
maintain so called All Risk property insurance on the Building at replacement
cost value as reasonably estimated by Landlord.

 

6

--------------------------------------------------------------------------------


 

15.           Subrogation.

 

Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance.

 

16.           Casualty Damage.

 

16.01  If all or any portion of the Premises becomes untenantable by fire or
other casualty to the Premises (collectively a “Casualty”), Landlord, with
reasonable promptness, shall cause a general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required using standard working methods to Substantially Complete the repair and
restoration of the Premises and any Common Areas necessary to provide access to
the Premises (“Completion Estimate”). If the Completion Estimate indicates that
the Premises or any Common Areas necessary to provide access to the Premises
cannot be made tenantable within 180 days from the date the repair is started,
then either party shall have the right to terminate this Lease upon written
notice to the other within 10 days after receipt of the Completion Estimate.
Tenant, however, shall not have the right to terminate this Lease if the
Casualty was caused by the negligence or intentional misconduct of Tenant or any
Tenant Related Parties. In addition, Landlord, by notice to Tenant within 90
days after the date of the Casualty, shall have the right to terminate this
Lease if:  (1) the Premises have been materially damaged and there is less than
2 years of the Term remaining on the date of the Casualty; (2) any Mortgagee
requires that the insurance proceeds be applied to the payment of the mortgage
debt; or (3) a material uninsured loss to the Building occurs. In addition,
Tenant shall have the right to terminate this Lease if:  (a) a substantial
portion of the Premises has been damaged by fire or other casualty and such
damage cannot reasonably be repaired within 60 days after receipt of the
Completion Estimate; (b) there is less than 1 year of the Term remaining on the
date of such casualty; (c) the casualty was not caused by the negligence or
willful misconduct of Tenant or its agents, employees or contractors; and
(d) Tenant provides Landlord with written notice of its intent to terminate
within 30 days after the date of the fire or other casualty.

 

16.02  If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, restore the Premises and Common Areas. Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law or any other
modifications to the Common Areas deemed desirable by Landlord. Upon notice from
Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant’s
Insurance with respect to any Leasehold Improvements performed by or for the
benefit of Tenant; provided if the estimated cost to repair such Leasehold
Improvements exceeds the amount of insurance proceeds received by Landlord from
Tenant’s insurance carrier, the excess cost of such repairs shall be paid by
Tenant to Landlord prior to Landlord’s commencement of repairs. Within 15 days
of demand, Tenant shall also pay Landlord for any additional excess costs that
are determined during the performance of the repairs. Landlord shall not be
liable for any inconvenience to Tenant, or injury to Tenant’s business resulting
in any way from the Casualty or the repair thereof. Provided that Tenant is not
in Default, during any period of time that all or a material portion of the
Premises is rendered untenantable as a result of a Casualty, the Rent shall
abate for the portion of the Premises that is untenantable and not used by
Tenant.

 

16.03  The provisions of this Lease, including this Section 16, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises or the Property, and any
Laws, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any similar or successor Laws now or hereinafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises or the Property.

 

17.           Condemnation.

 

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking. The termination
shall be effective on the date the physical taking occurs. If this Lease is not
terminated, Base Rent and Tenant’s Pro Rata Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord. The

 

7

--------------------------------------------------------------------------------


 

right to receive compensation or proceeds are expressly waived by Tenant,
however, Tenant may file a separate claim for Tenant’s Property and Tenant’s
reasonable relocation expenses, provided the filing of the claim does not
diminish the amount of Landlord’s award. If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking. Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of the California Code of Civil Procedure, or any similar or successor Laws.

 

18.           Events of Default.

 

Each of the following occurrences shall be a “Default”: (a) Tenant’s failure to
pay any portion of Rent when due, if the failure continues for 3 days after
written notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other than
a Monetary Default) to comply with any term, provision, condition or covenant of
this Lease, if the failure is not cured within 10 days after written notice to
Tenant provided, however, if Tenant’s failure to comply cannot reasonably be
cured within 10 days, Tenant shall be allowed additional time (not to exceed 60
days) as is reasonably necessary to cure the failure so long as Tenant begins
the cure within 10 days and diligently pursues the cure to completion;
(c) Tenant or any Guarantor becomes insolvent, makes a transfer in fraud of
creditors, makes an assignment for the benefit of creditors, admits in writing
its inability to pay its debts when due or forfeits or loses its right to
conduct business; (d) the leasehold estate is taken by process or operation of
Law; (e) in the case of any ground floor or retail Tenant, Tenant does not take
possession of or abandons or vacates all or any portion of the Premises; or
(f) Tenant is in default beyond any notice and cure period under any other lease
or agreement with Landlord at the Building or Property. If Landlord provides
Tenant with notice of Tenant’s failure to comply with any specific provision of
this Lease on 3 separate occasions during any 12 month period, Tenant’s
subsequent violation of such provision shall, at Landlord’s option, be an
incurable Default by Tenant. All notices sent under this Section shall be in
satisfaction of, and not in addition to, notice required by Law.

 

19.           Remedies.

 

19.01  Upon the occurrence of any Default under this Lease, whether enumerated
in Section 18 or not, Landlord shall have the option to pursue any one or more
of the following remedies without any notice (except as expressly prescribed
herein) or demand whatsoever (and without limiting the generality of the
foregoing, Tenant hereby specifically waives notice and demand for payment of
Rent or other obligations, except for those notices specifically required
pursuant to the terms of Section 18 or this Section 19, and waives any and all
other notices or demand requirements imposed by applicable law):

 

(a)           Terminate this Lease and Tenant’s right to possession of the
Premises and recover from Tenant an award of damages equal to the sum of the
following:

 

(i)            The Worth at the Time of Award of the unpaid Rent which had been
earned at the time of termination;

 

(ii)           The Worth at the Time of Award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such Rent loss that Tenant affirmatively proves could have
been reasonably avoided;

 

(iii)          The Worth at the Time of Award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds the amount of
such Rent loss that Tenant affirmatively proves could be reasonably avoided;

 

(iv)          Any other amount necessary to compensate Landlord for all the
detriment either proximately caused by Tenant’s failure to perform Tenant’s
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom; and

 

(v)           All such other amounts in addition to or in lieu of the foregoing
as may be permitted from time to time under applicable law.

 

The “Worth at the Time of Award” of the amounts referred to in parts (i) and
(ii) above, shall be computed by allowing interest at the lesser of a per annum
rate equal to: (A) the greatest per annum rate of interest permitted from time
to time under applicable law, or (B) the Prime Rate plus 5%. For purposes
hereof, the “Prime Rate” shall be the per annum interest rate publicly announced
as its prime or base rate by a federally insured bank selected by Landlord in
the State of California. The “Worth at the Time of Award” of the amount referred
to in part (iii), above, shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%;

 

8

--------------------------------------------------------------------------------


 

(b)           Employ the remedy described in California Civil Code § 1951.4
(Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations); or

 

(c)           Notwithstanding Landlord’s exercise of the remedy described in
California Civil Code § 1951.4 in respect of an event or events of default, at
such time thereafter as Landlord may elect in writing, to terminate this Lease
and Tenant’s right to possession of the Premises and recover an award of damages
as provided above in Paragraph 19.01(a).

 

19.02  The subsequent acceptance of Rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
Rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such Rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.

 

19.03  TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES OF LAW FROM TIME TO
TIME IN EFFECT DURING THE LEASE TERM PROVIDING THAT TENANT SHALL HAVE ANY RIGHT
TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY REASON
OF TENANT’S BREACH. TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING
TO THIS LEASE.

 

19.04  No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default.

 

19.05  If Tenant is in Default of any of its non-monetary obligations under the
Lease, Landlord shall have the right to perform such obligations. Tenant shall
reimburse Landlord for the cost of such performance upon demand together with an
administrative charge equal to 10% of the cost of the work performed by
Landlord.

 

19.06  This Section 19 shall be enforceable to the maximum extent such
enforcement is not prohibited by applicable law, and the unenforceability of any
portion thereof shall not thereby render unenforceable any other portion.

 

20.           Limitation of Liability.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE LESSER OF
(A) THE INTEREST OF LANDLORD IN THE PROPERTY, OR (B) THE EQUITY INTEREST
LANDLORD WOULD HAVE IN THE PROPERTY IF THE PROPERTY WERE ENCUMBERED BY THIRD
PARTY DEBT IN AN AMOUNT EQUAL TO 70% OF THE VALUE OF THE PROPERTY. TENANT SHALL
LOOK SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY
JUDGMENT OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER
LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY
JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED
PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR
ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES (DEFINED IN SECTION 23 BELOW),
NOTICE AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT.

 

21.           Relocation. Intentionally Omitted.

 

9

--------------------------------------------------------------------------------


 

22.           Holding Over.

 

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance. Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to 150% of the
sum of the Base Rent and Additional Rent due for the period immediately
preceding the holdover. No holdover by Tenant or payment by Tenant after the
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. If Landlord is unable to deliver possession of the
Premises to a new tenant or to perform improvements for a new tenant as a result
of Tenant’s holdover and Tenant fails to vacate the Premises within 15 days
after notice from Landlord, Tenant shall be liable for all damages that Landlord
suffers from the holdover.

 

23.           Subordination to Mortgages; Estoppel Certificate.

 

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease. Landlord and Tenant shall each, within 10 days after receipt of a
written request from the other, execute and deliver a commercially reasonable
estoppel certificate to those parties as are reasonably requested by the other
(including a Mortgagee or prospective purchaser). Without limitation, such
estoppel certificate may include a certification as to the status of this Lease,
the existence of any defaults and the amount of Rent that is due and payable.

 

24.           Notice.

 

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in
Section 1. Each notice shall be deemed to have been received on the earlier to
occur of actual delivery or the date on which delivery is refused, or, if Tenant
has vacated the Premises or any other Notice Address of Tenant without providing
a new Notice Address, 3 days after notice is deposited in the U.S. mail or with
a courier service in the manner described above. Either party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other party written notice of the new address.

 

25.           Surrender of Premises.

 

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, ordinary wear
and tear and damage which Landlord is obligated to repair hereunder excepted. If
Tenant fails to remove any of Tenant’s Property within 2 days after termination
of this Lease or Tenant’s right to possession, Landlord, at Tenant’s sole cost
and expense, shall be entitled (but not obligated) to remove and store Tenant’s
Property. Landlord shall not be responsible for the value, preservation or
safekeeping of Tenant’s Property. Tenant shall pay Landlord, upon demand, the
expenses and storage charges incurred. If Tenant fails to remove Tenant’s
Property from the Premises or storage, within 30 days after notice, Landlord
may deem all or any part of Tenant’s Property to be abandoned and title to
Tenant’s Property shall vest in Landlord.

 

26.           Miscellaneous.

 

26.01  This Lease shall be interpreted and enforced in accordance with the Laws
of the State of California and Landlord and Tenant hereby irrevocably consent to
the jurisdiction and proper venue of such state or commonwealth. If any term or
provision of this Lease shall to any extent be void or unenforceable, the
remainder of this Lease shall not be affected. If there is more than one Tenant
or if Tenant is comprised of more than one party or entity, the obligations
imposed upon Tenant shall be joint and several obligations of all the parties
and entities, and requests or demands from any one person or entity comprising
Tenant shall be deemed to have been made by all such persons or entities.
Notices to any one person or entity shall be deemed to have been given to all
persons and entities. Tenant represents and warrants to Landlord that each
individual executing this Lease on behalf of Tenant is authorized to do so on
behalf of Tenant and that Tenant is not, and the entities or individuals
constituting Tenant or which may own or control Tenant or which may be owned or
controlled by Tenant are not, among the individuals or entities identified on
any list compiled pursuant to Executive Order 13224 for

 

10

--------------------------------------------------------------------------------


 

the purpose of identifying suspected terrorists.

 

26.02  If either party institutes a suit against the other for violation of or
to enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to all of its costs and expenses, including, without
limitation, reasonable attorneys’ fees. Landlord and Tenant hereby waive any
right to trial by jury in any proceeding based upon a breach of this Lease.
Either party’s failure to declare a default immediately upon its occurrence, or
delay in taking action for a default, shall not constitute a waiver of the
default, nor shall it constitute an estoppel.

 

26.03  Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Security Deposit or Rent), the
period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”).

 

26.04  Landlord shall have the right to transfer and assign, in whole or in
part, all of its rights and obligations under this Lease and in the Building and
Property. Upon transfer Landlord shall be released from any further obligations
hereunder and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations, provided that, any successor
pursuant to a voluntary, third party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord’s obligations under this Lease.

 

26.05  Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an option.
Tenant represents that it has dealt directly with and only with the Broker as a
broker in connection with this Lease. Tenant shall indemnify and hold Landlord
and the Landlord Related Parties harmless from all claims of any other brokers
claiming to have represented Tenant in connection with this Lease. Landlord
shall indemnify and hold Tenant and the Tenant Related Parties harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Lease. Equity Office Properties Management Corp. (“EOPMC”) is an affiliate
of Landlord and represents only the Landlord in this transaction. Any assistance
rendered by any agent or employee of EOPMC in connection with this Lease or any
subsequent amendment or modification hereto has been or will be made as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

 

26.06 Time is of the essence with respect to Tenant’s exercise of any expansion,
renewal or extension rights granted to Tenant. The expiration of the Term,
whether by lapse of time, termination or otherwise, shall not relieve either
party of any obligations which accrued prior to or which may continue to accrue
after the expiration or termination of this Lease.

 

26.07  Tenant may peacefully have, hold and enjoy the Premises, subject to the
terms of this Lease, provided Tenant pays the Rent and fully performs all of its
covenants and agreements. This covenant shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building.

 

26.08  This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself any and all rights
not specifically granted to Tenant under this Lease. This Lease constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents. Neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by an authorized representative of
Landlord and Tenant.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

11

--------------------------------------------------------------------------------


 

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

 

LANDLORD:

 

 

 

CA-ONE BAY PLAZA LIMITED PARTNERSHIP, a
Delaware limited partnership

 

 

 

 

 

By:

EOM GP, L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

By:

Equity Office Management, L.L.C., a
Delaware limited liability company, its non-
member manager

 

 

 

 

 

 

 

By:

/s/ Kenneth Young

 

 

 

 

Name:

 

 

 

 

Title:

Managing Director

 

 

 

 

 

TENANT:

 

 

 

Opta Corporation, a Delaware corporation

 

 

 

 

 

By:

/s/ Sean Wang

 

 

Name:

 

 

Title:

COO

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Tenant’s Tax ID Number (SSN or FEIN)

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE AND LOCATION OF PREMISES

 

This Exhibit is attached to and made a part of the Lease by and between CA-ONE
BAY PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and
Opta Corporation, a Delaware corporation (“Tenant”) for space in the Building
located at 1350 Old Bayshore Highway, Burlingame, California, commonly known as
One Bay Plaza.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 


EXPENSES AND TAXES

 

This Exhibit is attached to and made a part of the Lease by and between CA-ONE
BAY PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and
Opta Corporation, a Delaware corporation (“Tenant”) for space in the Building
located at 1350 Old Bayshore Highway, Burlingame, California, commonly known as
One Bay Plaza.

 

1.             Payments.

 

1.01  Tenant shall pay Tenant’s Pro Rata Share of the amount, if any, by which
Expenses (defined below) for each calendar year during the Term exceed Expenses
for the Base Year (the “Expense Excess”) and also the amount, if any, by which
Taxes (defined below) for each calendar year during the Term exceed Taxes for
the Base Year (the “Tax Excess”). If Expenses or Taxes in any calendar year
decrease below the amount of Expenses or Taxes for the Base Year, Tenant’s Pro
Rata Share of Expenses or Taxes, as the case may be, for that calendar year
shall be $0. Landlord shall provide Tenant with a good faith estimate of the
Expense Excess and of the Tax Excess for each calendar year during the Term. On
or before the first day of each month, Tenant shall pay to Landlord a monthly
installment equal to one-twelfth of Tenant’s Pro Rata Share of Landlord’s
estimate of both the Expense Excess and Tax Excess. After its receipt of the
revised estimate, Tenant’s monthly payments shall be based upon the revised
estimate. If Landlord does not provide Tenant with an estimate of the Expense
Excess or the Tax Excess by January 1 of a calendar year, Tenant shall continue
to pay monthly installments based on the previous year’s estimate(s) until
Landlord provides Tenant with the new estimate.

 

1.02  As soon as is practical following the end of each calendar year, Landlord
shall furnish Tenant with a statement of the actual Expenses and Expense Excess
and the actual Taxes and Tax Excess for the prior calendar year. If the
estimated Expense Excess or estimated Tax Excess for the prior calendar year is
more than the actual Expense Excess or actual Tax Excess, as the case may be,
for the prior calendar year, Landlord shall either provide Tenant with a refund
or apply any overpayment by Tenant against Additional Rent due or next becoming
due, provided if the Term expires before the determination of the overpayment,
Landlord shall refund any overpayment to Tenant after first deducting the amount
of Rent due. If the estimated Expense Excess or estimated Tax Excess for the
prior calendar year is less than the actual Expense Excess or actual Tax Excess,
as the case may be, for such prior year, Tenant shall pay Landlord, within 30
days after its receipt of the statement of Expenses or Taxes, any underpayment
for the prior calendar year.

 

2.             Expenses.

 

2.01  “Expenses” means all costs and expenses incurred in each calendar year in
connection with operating, maintaining, repairing, and managing the Building and
the Property. Expenses include, without limitation: (a) all labor and labor
related costs, including wages, salaries, bonuses, taxes, insurance, uniforms,
training, retirement plans, pension plans and other employee benefits;
(b) management fees; (c) the cost of equipping, staffing and operating an
on-site and/or off-site management office for the Building, provided if the
management office services one or more other buildings or properties, the shared
costs and expenses of equipping, staffing and operating such management
office(s) shall be equitably prorated and apportioned between the Building and
the other buildings or properties; (d) accounting costs; (e) the cost of
services; (f) rental and purchase cost of parts, supplies, tools and equipment;
(g) insurance premiums and deductibles; (h) electricity, gas and other utility
costs; and (i) the amortized cost of capital improvements (as distinguished from
replacement parts or components installed in the ordinary course of business)
made subsequent to the Base Year which are:  (1) performed primarily to reduce
current or future operating expense costs, upgrade Building security or
otherwise improve the operating efficiency of the Property; or (2) required to
comply with any Laws that are enacted, or first interpreted to apply to the
Property, after the date of this Lease. The cost of capital improvements shall
be amortized by Landlord over the lesser of the Payback Period (defined below)
or the useful life of the capital improvement as reasonably determined by
Landlord. The amortized cost of capital improvements may, at Landlord’s option,
include actual or imputed interest at the rate that Landlord would reasonably be
required to pay to finance the cost of the capital improvement. “Payback Period”
means the reasonably estimated period of time that it takes for the cost savings
resulting from a capital improvement to equal the total cost of the capital
improvement. Landlord, by itself or through an affiliate, shall have the right
to directly perform, provide and be compensated for any services under this
Lease. If Landlord incurs Expenses for the Building or Property together with
one or more other buildings or properties, whether pursuant to a reciprocal
easement agreement, common area agreement or otherwise, the shared costs and
expenses shall be equitably prorated and apportioned between the Building and
Property and the other buildings or properties.

 

2.02  Expenses shall not include: the cost of capital improvements (except as
set forth above); depreciation; principal payments of mortgage and other
non-operating debts of Landlord; the cost of

 

1

--------------------------------------------------------------------------------


 

repairs or other work to the extent Landlord is reimbursed by insurance or
condemnation proceeds; costs in connection with leasing space in the Building,
including brokerage commissions; lease concessions, rental abatements and
construction allowances granted to specific tenants; costs incurred in
connection with the sale, financing or refinancing of the Building; fines,
interest and penalties incurred due to the late payment of Taxes or Expenses;
organizational expenses associated with the creation and operation of the entity
which constitutes Landlord; or any penalties or damages that Landlord pays to
Tenant under this Lease or to other tenants in the Building under their
respective leases.

 

2.03 If at any time during a calendar year the Building is not at least 95%
occupied or Landlord is not supplying services to at least 95% of the total
Rentable Square Footage of the Building, Expenses shall, at Landlord’s option,
be determined as if the Building had been 95% occupied and Landlord had been
supplying services to 95% of the Rentable Square Footage of the Building. If
Expenses for a calendar year are determined as provided in the prior sentence,
Expenses for the Base Year shall also be determined in such manner.
Notwithstanding the foregoing, Landlord may calculate the extrapolation of
Expenses under this Section based on 100% occupancy and service so long as such
percentage is used consistently for each year of the Term. The extrapolation of
Expenses under this Section shall be performed in accordance with the
methodology specified by the Building Owners and Managers Association.

 

3.     “Taxes” shall mean:  (a) all real property taxes and other assessments on
the Building and/or Property, including, but not limited to, gross receipts
taxes, assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (a) and (b), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities. Without
limitation, Taxes shall not include any income, capital levy, transfer, capital
stock, gift, estate or inheritance tax. If a change in Taxes is obtained for any
year of the Term during which Tenant paid Tenant’s Pro Rata Share of any Tax
Excess, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment. Likewise,
if a change is obtained for Taxes for the Base Year, Taxes for the Base Year
shall be restated and the Tax Excess for all subsequent years shall be
recomputed. Tenant shall pay Landlord the amount of Tenant’s Pro Rata Share of
any such increase in the Tax Excess within 30 days after Tenant’s receipt of a
statement from Landlord.

 

4.     Audit Rights. Tenant, within 365 days after receiving Landlord’s
statement of Expenses, may give Landlord written notice (“Review Notice”) that
Tenant intends to review Landlord’s records of the Expenses for the calendar
year to which the statement applies. Within a reasonable time after receipt of
the Review Notice, Landlord shall make all pertinent records available for
inspection that are reasonably necessary for Tenant to conduct its review. If
any records are maintained at a location other than the management office for
the Building, Tenant may either inspect the records at such other location or
pay for the reasonable cost of copying and shipping the records. If Tenant
retains an agent to review Landlord’s records, the agent must be with a CPA firm
licensed to do business in the state or commonwealth where the Property is
located. Tenant shall be solely responsible for all costs, expenses and fees
incurred for the audit. Within 90 days after the records are made available to
Tenant, Tenant shall have the right to give Landlord written notice (an
“Objection Notice”) stating in reasonable detail any objection to Landlord’s
statement of Expenses for that year. If Tenant fails to give Landlord an
Objection Notice within the 90 day period or fails to provide Landlord with a
Review Notice within the 365 day period described above, Tenant shall be deemed
to have approved Landlord’s statement of Expenses and shall be barred from
raising any claims regarding the Expenses for that year. The records obtained by
Tenant shall be treated as confidential. In no event shall Tenant be permitted
to examine Landlord’s records or to dispute any statement of Expenses unless
Tenant has paid and continues to pay all Rent when due.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

WORK LETTER

 

This Exhibit is attached to and made a part of the Lease by and between CA-ONE
BAY PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and
Opta Corporation, a Delaware corporation (“Tenant”) for space in the Building
located at 1350 Old Bayshore Highway, Burlingame, California, commonly known as
One Bay Plaza.

 

1.             Landlord, at its sole cost and expense (subject to the terms and
provisions of Section 2 below) shall perform improvements to the Premises in
accordance with the following work list (the “Work List”) using Building
standard methods, materials and finishes. The improvements to be performed in
accordance with the Work List are hereinafter referred to as the “Landlord
Work”. Landlord shall enter into a direct contract for the Landlord Work with a
general contractor selected by Landlord. In addition, Landlord shall have the
right to select and/or approve of any subcontractors used in connection with the
Landlord Work.

 

WORK LIST

 

ITEM

 

 

 

(A)

 

Landlord shall remove the two phone booths, as shown on Exhibit C-1 attached
hereto.

 

 

 

(B)

 

Landlord shall remove a wall between a storage room and an office, as shown on
Exhibit C-1 attached hereto.

 

 

 

(C)

 

Landlord shall steam clean the carpets within the Premises.

 

2.             All other work and upgrades, subject to Landlord’s approval,
shall be at Tenant’s sole cost and expense, plus any applicable state sales or
use tax thereon, payable upon demand as Additional Rent. Tenant shall be
responsible for any Tenant Delay in completion of the Premises resulting from
any such other work and upgrades requested or performed by Tenant.

 

3.             Landlord’s supervision or performance of any work for or on
behalf of Tenant shall not be deemed to be a representation by Landlord that
such work complies with applicable insurance requirements, building codes,
ordinances, laws or regulations or that the improvements constructed will be
adequate for Tenant’s use.

 

4.             This Exhibit shall not be deemed applicable to any additional
space added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions to the Premises in the event of a renewal or extension of the
original Term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement to the
Lease.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

DEPICTION OF LANDLORD WORK

 

This Exhibit is attached to and made a part of the Lease by and between CA-ONE
BAY PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and
Opta Corporation, a Delaware corporation (“Tenant”) for space in the Building
located at 1350 Old Bayshore Highway, Burlingame, California, commonly known as
One Bay Plaza.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

COMMENCEMENT LETTER

(EXAMPLE)

 

This Exhibit is attached to and made a part of the Lease by and between CA-ONE
BAY PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and
Opta Corporation, a Delaware corporation. (“Tenant”) for space in the Building
located at 1350 Old Bayshore Highway, Burlingame, California, commonly known as
One Bay Plaza.

 

Date

 

 

 

 

 

 

 

Tenant

 

 

 

Address

 

 

 

 

Re:          Commencement Letter with respect to that certain Lease dated as of
the         day of                   ,           , by and between
                                            , as Landlord, and
                                                      , as Tenant, for
             rentable square feet on the                 floor of the Building
located at                                                                 .

 

Dear                                            :

 

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

1.             The Commencement Date of the Lease is
                                                 ;

 

2.             The Termination Date of the Lease is
                                                        .

 

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention. This
Commencement Letter shall be deemed accepted by Tenant if not executed and
returned to Landlord by Tenant within 30 days after the date that Landlord
delivers this Commencement Letter to Tenant for execution.

 

Sincerely,

 

 

 

 

 

 

Authorized Signatory

 

 

 

Agreed and Accepted:

 

 

 

 

Tenant:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BUILDING RULES AND REGULATIONS

 

This Exhibit is attached to and made a part of the Lease by and between CA-ONE
BAY PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and
Opta Corporation, a Delaware corporation (“Tenant”) for space in the Building
located at 1350 Old Bayshore Highway, Burlingame, California, commonly known as
One Bay Plaza.

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances. In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control. Capitalized terms have the same meaning as
defined in the Lease.

 

1.             Sidewalks, doorways, vestibules, halls, stairways and other
similar areas shall not be obstructed by Tenant or used by Tenant for any
purpose other than ingress and egress to and from the Premises. No rubbish,
litter, trash, or material shall be placed, emptied, or thrown in those areas.
At no time shall Tenant permit Tenant’s employees to loiter in Common Areas or
elsewhere about the Building or Property.

 

2.             Plumbing fixtures and appliances shall be used only for the
purposes for which designed and no sweepings, rubbish, rags or other unsuitable
material shall be thrown or placed in the fixtures or appliances. Damage
resulting to fixtures or appliances by Tenant, its agents, employees or invitees
shall be paid for by Tenant and Landlord shall not be responsible for the
damage.

 

3.             No signs, advertisements or notices shall be painted or affixed
to windows, doors or other parts of the Building, except those of such color,
size, style and in such places as are first approved in writing by Landlord. All
tenant identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any
part of the Premises or Building except by the Building maintenance personnel
without Landlord’s prior approval, which approval shall not be unreasonably
withheld.

 

4.             Landlord may provide and maintain in the first floor (main lobby)
of the Building an alphabetical directory board or other directory device
listing tenants and no other directory shall be permitted unless previously
consented to by Landlord in writing.

 

5.             Tenant shall not place any lock(s) on any door in the Premises or
Building without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of the Lease.

 

6.             All contractors, contractor’s representatives and installation
technicians performing work in the Building shall be subject to Landlord’s prior
approval, which approval shall not be unreasonably withheld, and shall be
required to comply with Landlord’s standard rules, regulations, policies and
procedures, which may be revised from time to time.

 

7.             Movement in or out of the Building of furniture or office
equipment, or dispatch or receipt by Tenant of merchandise or materials
requiring the use of elevators, stairways, lobby areas or loading dock areas,
shall be restricted to hours reasonably designated by Landlord. Tenant shall
obtain Landlord’s prior approval by providing a detailed listing of the
activity, which approval shall not be unreasonably withheld. If approved by
Landlord, the activity shall be under the supervision of Landlord and performed
in the manner required by Landlord. Tenant shall assume all risk for damage to
articles moved and injury to any persons resulting from the activity. If
equipment, property, or personnel of Landlord or of any other party is damaged
or injured as a result of or in connection with the activity, Tenant shall be
solely liable for any resulting damage, loss or injury.

 

8.             Landlord shall have the right to approve the weight, size, or
location of heavy equipment or articles in and about the Premises, which
approval shall not be unreasonably withheld. Damage to the Building by the
installation, maintenance, operation, existence or removal of Tenant’s Property
shall be repaired at Tenant’s sole expense.

 

9.             Corridor doors, when not in use, shall be kept closed.

 

1

--------------------------------------------------------------------------------


 

10.           Tenant shall not:  (1) make or permit any improper, objectionable
or unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.

 

11.           No animals, except those assisting handicapped persons, shall be
brought into the Building or kept in or about the Premises.

 

12.           No inflammable, explosive or dangerous fluids or substances shall
be used or kept by Tenant in the Premises, Building or about the Property,
except for those substances as are typically found in similar premises used for
general office purposes and are being used by Tenant in a safe manner and in
accordance with all applicable Laws. Tenant shall not, without Landlord’s prior
written consent, use, store, install, spill, remove, release or dispose of,
within or about the Premises or any other portion of the Property, any
asbestos-containing materials or any solid, liquid or gaseous material now or
subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Law which may now or
later be in effect. Tenant shall comply with all Laws pertaining to and
governing the use of these materials by Tenant and shall remain solely liable
for the costs of abatement and removal.

 

13.           Tenant shall not use or occupy the Premises in any manner or for
any purpose which might injure the reputation or impair the present or future
value of the Premises or the Building. Tenant shall not use, or permit any
part of the Premises to be used for lodging, sleeping or for any illegal
purpose.

 

14.           Tenant shall not take any action which would violate Landlord’s
labor contracts or which would cause a work stoppage, picketing, labor
disruption or dispute or interfere with Landlord’s or any other tenant’s or
occupant’s business or with the rights and privileges of any person lawfully in
the Building (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or any of the
Landlord Related Parties nor shall the Commencement Date of the Term be extended
as a result of the above actions.

 

15.           Tenant shall not install, operate or maintain in the Premises or
in any other area of the Building, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electric or gas heating
devices, without Landlord’s prior written consent. Tenant shall not use more
than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.

 

16.           Tenant shall not operate or permit to be operated a coin or token
operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusement devices and machines for sale of
beverages, foods, candy, cigarettes and other goods), except for machines for
the exclusive use of Tenant’s employees and invitees.

 

17.           Bicycles and other vehicles are not permitted inside the Building
or on the walkways outside the Building, except in areas designated by Landlord.

 

18.           Landlord may from time to time adopt systems and procedures for
the security and safety of the Building and the Property, its occupants, entry,
use and contents. Tenant, its agents, employees, contractors, guests and
invitees shall comply with Landlord’s systems and procedures.

 

19.           Landlord shall have the right to prohibit the use of the name of
the Building or any other publicity by Tenant that in Landlord’s sole opinion
may impair the reputation of the Building or its desirability. Upon written
notice from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.

 

20.           Neither Tenant nor its agents, employees, contractors, guests or
invitees shall smoke or permit smoking in the Common Areas, unless a portion of
the Common Areas have been declared a designated smoking area by Landlord, nor
shall the above parties allow smoke from the Premises to emanate into the Common
Areas or any other part of the Building. Landlord shall have the right to
designate the Building (including the Premises) as a non-smoking building.

 

21.           Landlord shall have the right to designate and approve standard
window coverings for the Premises and to establish rules to assure that the
Building presents a uniform exterior

 

2

--------------------------------------------------------------------------------


appearance.  Tenant shall ensure, to the extent reasonably practicable, that
window coverings are closed on windows in the Premises while they are exposed to
the direct rays of the sun.

 

22.           Deliveries to and from the Premises shall be made only at the
times in the areas and through the entrances and exits reasonably designated by
Landlord. Tenant shall not make deliveries to or from the Premises in a manner
that might interfere with the use by any other tenant of its premises or of the
Common Areas, any pedestrian use, or any use which is inconsistent with good
business practice.

 

23.           The work of cleaning personnel shall not be hindered by Tenant
after 5:30 P.M., and cleaning work may be done at any time when the offices are
vacant. Windows, doors and fixtures may be cleaned at any time. Tenant shall
provide adequate waste and rubbish receptacles to prevent unreasonable hardship
to the cleaning service.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ADDITIONAL PROVISIONS

 

This Exhibit is attached to and made a part of the Lease by and between CA-ONE
BAY PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and
Opta Corporation, a Delaware corporation (“Tenant”) for space in the Building
located at 1350 Old Bayshore Highway, Burlingame, California, commonly known as
One Bay Plaza.

 

1.             Asbestos Notification. Tenant acknowledges that Tenant has
received the asbestos notification letter attached to this Lease as Exhibit H
hereto, disclosing the existence of asbestos in the Building. As part of
Tenant’s obligations under this Lease, Tenant agrees to comply with the
California “Connelly Act” and other applicable Laws, including providing copies
of Landlord’s asbestos notification letter to all of Tenant’s “employees” and
“owners”, as those terms are defined in the Connelly Act and other applicable
Laws.

 

2.             Renewal Option.

 

A.            Grant of Option; Conditions. Tenant shall have the right to extend
the Term (the “Renewal Option”) for one additional period of 1 year commencing
on the day following the Termination Date of the initial Term and ending on the
1st anniversary of the Termination Date (the “Renewal Term”), if:

 

1.             Landlord receives notice of exercise (“Initial Renewal Notice”)
not less than 94 full calendar months prior to the expiration of the initial
Term and not more than 126 full calendar months prior to the expiration of the
initial Term; and

 

2.             Tenant is not in default under the Lease beyond any applicable
cure periods at the time that Tenant delivers its Initial Renewal Notice or at
the time Tenant delivers its Binding Notice (as defined below); and

 

3.             No part of the Premises is sublet (other than pursuant to a
Permitted Transfer, as defined in Section 11 of the Lease) at the time that
Tenant delivers its Initial Renewal Notice or at the time Tenant delivers its
Binding Notice; and

 

4.             The Lease has not been assigned (other than pursuant to a
Permitted Transfer, as defined in Section 11 of the Lease) prior to the date
that Tenant delivers its Initial Renewal Notice or prior to the date Tenant
delivers its Binding Notice.

 

B.            Terms Applicable to Premises During Renewal Term.

 

1.             The initial Base Rent rate per rentable square foot for the
Premises during the Renewal Term shall equal the Prevailing Market (hereinafter
defined) rate per rentable square foot for the Premises. Base Rent during the
Renewal Term shall increase, if at all, in accordance with the increases assumed
in the determination of Prevailing Market rate. Base Rent attributable to the
Premises shall be payable in monthly installments in accordance with the terms
and conditions of Section 4 of the Lease.

 

2.             Tenant shall pay Additional Rent (i.e. Taxes and Expenses) for
the Premises during the Renewal Term in accordance with Section 4 of the Lease,
and the manner and method in which Tenant reimburses Landlord for Tenant’s share
of Taxes and Expenses and the Base Year, if any, applicable to such matter,
shall be some of the factors considered in determining the Prevailing Market
rate for the Renewal Term.

 

C.            Procedure for Determining Prevailing Market. Within 30 days after
receipt of Tenant’s Initial Renewal Notice, Landlord shall advise Tenant of the
applicable Base Rent rate for the Premises for the Renewal Term. Tenant, within
15 days after the date on which Landlord advises Tenant of the applicable Base
Rent rate for the Renewal Term, shall either (i) give Landlord final binding
written notice (“Binding Notice”) of Tenant’s exercise of its Renewal Option, or
(ii) if Tenant disagrees with Landlord’s determination, provide Landlord with
written notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such 15 day
period, Tenant’s Renewal Option shall be null and void and of no further force
and effect. If Tenant provides Landlord with a Binding Notice, Landlord and
Tenant shall enter into the Renewal Amendment (as defined below) upon the terms
and conditions set forth herein.

 

1

--------------------------------------------------------------------------------


 

If Tenant provides Landlord with a Rejection Notice, Landlord and Tenant shall
work together in good faith to agree upon the Prevailing Market rate for the
Premises during the Renewal Term. When Landlord and Tenant have agreed upon the
Prevailing Market rate for the Premises, such agreement shall be reflected in a
written agreement between Landlord and Tenant, whether in a letter or otherwise,
and Landlord and Tenant shall enter into the Renewal Amendment in accordance
with the terms and conditions hereof. Notwithstanding the foregoing, if Landlord
and Tenant are unable to agree upon the Prevailing Market rate for the Premises
within 30 days after the date Tenant provides Landlord with the Rejection
Notice, Tenant’s Renewal Option shall be deemed to be null and void and of no
force and effect.

 

D.            Renewal Amendment. If Tenant is entitled to and properly exercises
its Renewal Option, Landlord shall prepare an amendment (the “Renewal
Amendment”) to reflect changes in the Base Rent, Term, Termination Date and
other appropriate terms. The Renewal Amendment shall be sent to Tenant within a
reasonable time after Landlord’s receipt of the Binding Notice or other written
agreement by Landlord and Tenant regarding the Prevailing Market rate, and
Tenant shall execute and return the Renewal Amendment to Landlord within 15 days
after Tenant’s receipt of same, but, upon final determination of the Prevailing
Market rate applicable during the Renewal Term as described herein, an otherwise
valid exercise of the Renewal Option shall be fully effective whether or not the
Renewal Amendment is executed.

 

E.             Definition of Prevailing Market. For purposes of this Renewal
Option, “Prevailing Market” shall mean the arms length fair market annual rental
rate per rentable square foot under renewal leases and amendments entered into
on or about the date on which the Prevailing Market is being determined
hereunder for space comparable to the Premises in the Building and office
buildings comparable to the Building in the Burlingame, California area. The
determination of Prevailing Market shall take into account any material economic
differences between the terms of this Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions and
the manner, if any, in which the landlord under any such lease is reimbursed for
operating expenses and taxes. The determination of Prevailing Market shall also
take into consideration any reasonably anticipated changes in the Prevailing
Market rate from the time such Prevailing Market rate is being determined and
the time such Prevailing Market rate will become effective under this Lease.

 

F.             Subordination. Notwithstanding anything herein to the contrary,
Tenant’s Renewal Option is subject and subordinate to the expansion rights
(whether such rights are designated as a right of first offer, right of first
refusal, expansion option or otherwise) of any tenant of the Building existing
on the date hereof.

 

3.             Roof Space For Dish/Antenna.

 

A.            Tenant shall have the right, in consideration for payments of
$50.00 per month (the “Dish/Antenna Payments”), to lease space on the roof of
the Building for the purpose of installing (in accordance with Section 9.03 of
the Lease), operating and maintaining a            inch (       ) dish/antenna
or other communication device approved by the Landlord (the “Dish/Antenna”). The
Dish/Antenna Payments shall constitute Additional Rent under the terms of the
Lease and Tenant shall be required to make these payments in strict compliance
with the terms of Section 4 of the Lease. The exact location of the space on the
roof to be leased by Tenant shall be designated by Landlord and shall not exceed
        (      ) square feet (the “Roof Space”). Landlord reserves the right to
relocate the Roof Space as reasonably necessary during the Term. Landlord’s
designation shall take into account Tenant’s use of the Dish/Antenna.
Notwithstanding the foregoing, Tenant’s right to install the Dish/Antenna shall
be subject to the approval rights of Landlord and Landlord’s architect and/or
engineer with respect to the plans and specifications of the Dish/Antenna, the
manner in which the Dish/Antenna is attached to the roof of the Building and the
manner in which any cables are run to and from the Dish/Antenna. The
Dish/Antenna must be tagged with weatherproof labels showing manufacturer,
model, frequency range, and name of Tenant. In addition, the cable between the
Dish/Antenna and Tenant’s suite must be tagged in the telecom closet on each
floor with a label showing Tenant’s name, phone number and suite number. The
precise specifications and a general description of the Dish/Antenna along with
all documents Landlord reasonably requires to review the installation of the
Dish/Antenna (the “Plans and Specifications”) shall be submitted to Landlord for
Landlord’s written approval no later than 20 days before Tenant commences to
install the Dish/Antenna. Tenant shall be solely responsible for obtaining all
necessary governmental and regulatory approvals and for the cost of installing,
operating, maintaining and removing the Dish/Antenna. Tenant shall notify
Landlord upon completion of the installation of the

 

2

--------------------------------------------------------------------------------


 

Dish/Antenna. If Landlord determines that the Dish/Antenna equipment does not
comply with the approved Plans and Specifications, that the Building has been
damaged during installation of the Dish/Antenna or that the installation was
defective, Landlord shall notify Tenant of any noncompliance or detected
problems and Tenant immediately shall cure the defects. If the Tenant fails to
immediately cure the defects, Tenant shall pay to Landlord upon demand the cost,
as reasonably determined by Landlord, of correcting any defects and repairing
any damage to the Building caused by such installation. If at any time Landlord,
in its sole discretion, deems it necessary, Tenant shall provide and install, at
Tenant’s sole cost and expense, appropriate aesthetic screening, reasonably
satisfactory to Landlord, for the Dish/Antenna (the “Aesthetic Screening”).

 

B.            Landlord agrees that Tenant, upon reasonable prior written notice
to Landlord, shall have access to the roof of the Building and the Roof Space
for the purpose of installing, maintaining, repairing and removing the
Dish/Antenna, the appurtenances and the Aesthetic Screening, if any, all of
which shall be performed by Tenant or Tenant’s authorized representative or
contractors, which shall be approved by Landlord, at Tenant’s sole cost and
risk. It is agreed, however, that only authorized engineers, employees or
properly authorized contractors of Tenant, FCC (defined below) inspectors, or
persons under their direct supervision will be permitted to have access to the
roof of the Building and the Roof Space. Tenant further agrees to exercise firm
control over the people requiring access to the roof of the Building and the
Roof Space in order to keep to a minimum the number of people having access to
the roof of the Building and the Roof Space and the frequency of their visits.

 

C.            It is further understood and agreed that the installation,
maintenance, operation and removal of the Dish/Antenna, the appurtenances and
the Aesthetic Screening, if any, is not permitted to damage the Building or the
roof thereof, or interfere with the use of the Building and roof by Landlord.
Tenant agrees to be responsible for any damage caused to the roof or any other
part of the Building, which may be caused by Tenant or any of its agents or
representatives.

 

D.            Tenant agrees to install only equipment of types and frequencies
which will not cause unreasonable interference to Landlord or existing tenants
of the Building. In the event Tenant’s equipment causes such interference,
Tenant will change the frequency on which it transmits and/or receives and take
any other steps necessary to eliminate the interference. If said interference
cannot be eliminated within a reasonable period of time, in the judgment of
Landlord, then Tenant agrees to remove the Dish/Antenna from the Roof Space.

 

E.             Tenant shall, at its sole cost and expense, and at its sole risk,
install, operate and maintain the Dish/Antenna in a good and workmanlike manner,
and in compliance with all Building, electric, communication, and safety codes,
ordinances, standards, regulations and requirements, now in effect or hereafter
promulgated, of the Federal Government, including, without limitation, the
Federal Communications Commission (the “FCC”), the Federal Aviation
Administration (“FAA”) or any successor agency of either the FCC or FAA having
jurisdiction over radio or telecommunications, and of the state, city and county
in which the Building is located. Under this Lease, the Landlord and its agents
assume no responsibility for the licensing, operation and/or maintenance of
Tenant’s equipment. Tenant has the responsibility of carrying out the terms of
its FCC license in all respects. The Dish/Antenna shall be connected to
Landlord’s power supply in strict compliance with all applicable Building,
electrical, fire and safety codes. Neither Landlord nor its agents shall be
liable to Tenant for any stoppages or shortages of electrical power furnished to
the Dish/Antenna or the Roof Space because of any act, omission or requirement
of the public utility serving the Building, or the act or omission of any other
tenant, invitee or licensee or their respective agents, employees or
contractors, or for any other cause beyond the reasonable control of Landlord,
and Tenant shall not be entitled to any rental abatement for any such
stoppage or shortage of electrical power. Neither Landlord nor its agents shall
have any responsibility or liability for the conduct or safety of any of
Tenant’s representatives, repair, maintenance and engineering personnel while in
or on any part of the Building or the Roof Space.

 

F.             The Dish/Antenna, the appurtenances and the Aesthetic Screening,
if any, shall remain the personal property of Tenant, and shall be removed by
Tenant at its own expense at the expiration or earlier termination of this Lease
or Tenant’s right to possession hereunder. Tenant shall repair any damage caused
by such removal, including the patching of any holes to match, as closely as
possible, the color surrounding the area where the equipment and appurtenances
were attached. Tenant agrees to maintain all of the Tenant’s equipment placed on
or about the roof or in any other part of the Building in proper operating
condition and maintain same in satisfactory condition as to appearance

 

3

--------------------------------------------------------------------------------


 

and safety in Landlord’s sole discretion. Such maintenance and operation shall
be performed in a manner to avoid any interference with any other tenants or
Landlord. Tenant agrees that at all times during the Term, it will keep the roof
of the Building and the Roof Space free of all trash or waste materials produced
by Tenant or Tenant’s agents, employees or contractors.

 

G.            In light of the specialized nature of the Dish/Antenna, Tenant
shall be permitted to utilize the services of its choice for installation,
operation, removal and repair of the Dish/Antenna, the appurtenances and the
Aesthetic Screening, if any, subject to the reasonable approval of Landlord.
Notwithstanding the foregoing, Tenant must provide Landlord with prior written
notice of any such installation, removal or repair and coordinate such work with
Landlord in order to avoid voiding or otherwise adversely affecting any
warranties granted to Landlord with respect to the roof. If necessary, Tenant,
at its sole cost and expense, shall retain any contractor having a then existing
warranty in effect on the roof to perform such work (to the extent that it
involves the roof), or, at Tenant’s option, to perform such work in conjunction
with Tenant’s contractor. In the event the Landlord contemplates roof repairs
that could affect Tenant’s Dish/Antenna, or which may result in an interruption
of the Tenant’s telecommunication service, Landlord shall formally notify Tenant
at least 30 days in advance (except in cases of an emergency) prior to the
commencement of such contemplated work in order to allow Tenant to make other
arrangements for such service.

 

H.            Tenant shall not allow any provider of telecommunication, video,
data or related services (“Communication Services”) to locate any equipment on
the roof of the Building or in the Roof Space for any purpose whatsoever, nor
may Tenant use the Roof Space and/or Dish/Antenna to provide Communication
Services to an unaffiliated tenant, occupant or licensee of another building, or
to facilitate the provision of Communication Services on behalf of another
Communication Services provider to an unaffiliated tenant, occupant or licensee
of the Building or any other building.

 

I.              Tenant acknowledges that Landlord may at some time establish a
standard license agreement (the “License Agreement”) with respect to the use of
roof space by tenants of the Building. Tenant, upon request of Landlord, shall
enter into such License Agreement with Landlord provided that such agreement
does not materially alter the rights of Tenant hereunder with respect to the
Roof Space.

 

J.             Tenant specifically acknowledges and agrees that the terms and
conditions of Section 13 of the Lease (Indemnity and Waiver of Claims) shall
apply with full force and effect to the Roof Space and any other portions of the
roof accessed or utilized by Tenant, its representatives, agents, employees or
contractors.

 

K.            If Tenant defaults under any of the terms and conditions of this
Section or the Lease, and Tenant fails to cure said default within the time
allowed by Section 18 of the Lease, Landlord shall be permitted to exercise all
remedies provided under the terms of the Lease, including removing the
Dish/Antenna, the appurtenances and the Aesthetic Screening, if any, and
restoring the Building and the Roof Space to the condition that existed prior to
the installation of the Dish/Antenna, the appurtenances and the Aesthetic
Screening, if any. If Landlord removes the Dish/Antenna, the appurtenances and
the Aesthetic Screening, if any, as a result of an uncured default, Tenant shall
be liable for all costs and expenses Landlord incurs in removing the
Dish/Antenna, the appurtenances and the Aesthetic Screening, if any, and
repairing any damage to the Building, the roof of the Building and the Roof
Space caused by the installation, operation or maintenance of the Dish/Antenna,
the appurtenances, and the Aesthetic Screening, if any.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT G

 

PARKING AGREEMENT

 

This Exhibit (“Parking Agreement”) is attached to and made a part of the Lease
by and between CA-ONE BAY PLAZA LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”) and Opta Corporation, a Delaware corporation (“Tenant”)
for space in the Building located at 1350 Old Bayshore Highway, Burlingame,
California, commonly known as One Bay Plaza.

 

1.             The capitalized terms used in this Parking Agreement shall have
the same definitions as set forth in the Lease to the extent that such
capitalized terms are defined therein and not redefined in this Parking
Agreement. In the event of any conflict between the Lease and this Parking
Agreement, the latter shall control.

 

2.             During the initial Term, Tenant agrees to lease from Landlord and
Landlord agrees to lease to Tenant a total of 11 non-reserved parking spaces and
0 reserved parking spaces in the parking facility servicing the Building
(“Parking Facility”). During the initial Term, there shall be no charge for such
parking spaces. Tenant may, from time to time request additional parking spaces,
and if Landlord shall provide the same, such parking spaces shall be provided
and used on a month-to-month basis, and otherwise on the foregoing terms and
provisions, and at such prevailing monthly parking charges as shall be
established from time to time. Such charges, if any, shall be payable in advance
to Landlord or such other entity as designated by Landlord, and shall be sent
concurrent with Tenant’s payment of monthly Base Rent to the address Landlord
designates from time to time. No deductions from such charges, if any, shall be
made for days on which the Parking Facility is not used by Tenant.

 

3.             Tenant shall at all times comply with all applicable ordinances,
rules, regulations, codes, laws, statutes and requirements of all federal,
state, county and municipal governmental bodies or their subdivisions respecting
the use of the Parking Facility. Landlord reserves the right to adopt, modify
and enforce reasonable rules (“Rules”) governing the use of the Parking Facility
from time to time including any key-card, sticker or other identification or
entrance system and hours of operation. The Rules set forth herein are currently
in effect. Landlord may refuse to permit any person who violates such Rules to
park in the Parking Facility, and any violation of the Rules shall subject the
car to removal from the Parking Facility.

 

4.             Unless specified to the contrary above, the parking spaces
hereunder shall be provided on a non-designated “first-come, first-served”
basis. Tenant acknowledges that Landlord has no liability for claims arising
through acts or omissions of any independent operator of the Parking Facility.
Landlord shall have no liability whatsoever for any damage to items located in
the Parking Facility, nor for any personal injuries or death arising out of any
matter relating to the Parking Facility, and in all events, Tenant agrees to
look first to its insurance carrier and to require that Tenant’s employees look
first to their respective insurance carriers for payment of any losses sustained
in connection with any use of the Parking Facility. Tenant hereby waives on
behalf of its insurance carriers all rights of subrogation against Landlord or
Landlord’s agents. Landlord reserves the right to assign specific parking
spaces, and to reserve parking spaces for visitors, small cars, handicapped
persons and for other tenants, guests of tenants or other parties, which
assignment and reservation or spaces may be relocated as determined by Landlord
from time to time, and Tenant and persons designated by Tenant hereunder shall
not park in any location designated for such assigned or reserved parking
spaces. Tenant acknowledges that the Parking Facility may be closed entirely or
in part in order to make repairs or perform maintenance services, or to alter,
modify, re-stripe or renovate the Parking Facility, or if required by casualty,
strike, condemnation, act of God, governmental law or requirement or other
reason beyond the operator’s reasonable control. In such event, Landlord shall
refund any prepaid parking fee hereunder, prorated on a per diem basis.

 

5.             If Tenant shall default under this Parking Agreement, the
operator shall have the right to remove from the Parking Facility any vehicles
hereunder which shall have been involved or shall have been owned or driven by
parties involved in causing such default, without liability therefor whatsoever.
In addition, if Tenant shall default under this Parking Agreement, Landlord
shall have the right to cancel this Parking Agreement on 10 days’ written
notice, unless within such 10 day period, Tenant cures such default. If Tenant
defaults with respect to the same term or condition under this Parking Agreement
more than 3 times during any 12 month period, and Landlord notifies Tenant
thereof promptly after each such default, the next default of such term or
condition during the succeeding 12 month period, shall, at Landlord’s election,
constitute an incurable default. Such cancellation right shall be cumulative and
in addition to any other rights or remedies available to Landlord at law or
equity, or provided under the Lease (all of which rights and remedies under the
Lease are hereby incorporated herein, as though fully set forth). Any default by
Tenant under the Lease shall be a default under this Parking Agreement, and any
default under this Parking Agreement shall be a default under the Lease.

 

1

--------------------------------------------------------------------------------


 


RULES

 

Landlord reserves the right to establish and change Parking Facility hours from
time to time, although, as of the date of this Lease, Tenant shall have access
to the Parking Facility on a 24-hour basis, 7 days a week, subject to the other
terms of this Parking Agreement. Tenant shall not store or permit its employees
to store any automobiles in the Parking Facility without the prior written
consent of the operator. Except for emergency repairs, Tenant and its employees
shall not perform any work on any automobiles while located in the Parking
Facility, or on the Property. If it is necessary for Tenant or its employees to
leave an automobile in the Parking Facility overnight, Tenant shall provide the
operator with prior notice thereof designating the license plate number and
model of such automobile.

 

(ii)           Cars must be parked entirely within the stall lines painted on
the floor, and only small cars may be parked in areas reserved for small cars.

 

(iii)          All directional signs and arrows must be observed.

 

(iv)          The speed limit shall be 5 miles per hour.

 

(v)           Parking spaces reserved for handicapped persons must be used only
by vehicles properly designated.

 

(vi)          Parking is prohibited in all areas not expressly designated for
parking, including without limitation:

 

(a)           Areas not striped for parking

(b)           aisles

(c)           where “no parking” signs are posted

(d)           ramps

(e)           loading zones

 

(vii)         Parking stickers, key cards or any other devices or forms of
identification or entry supplied by the operator shall remain the property of
the operator. Such device must be displayed as requested and may not be
mutilated in any manner. The serial number of the parking identification device
may not be obliterated. Parking passes and devices are not transferable and any
pass or device in the possession of an unauthorized holder will be void.

 

(viii)        Monthly fees shall be payable in advance prior to the first day of
each month. Failure to do so will automatically cancel parking privileges and a
charge at the prevailing daily parking rate will be due. No deductions or
allowances from the monthly rate will be made for days on which the Parking
Facility is not used by Tenant or its designees.

 

(ix)           Parking Facility managers or attendants are not authorized to
make or allow any exceptions to these Rules.

 

(x)            Every parker is required to park and lock his/her own car.

 

(xi)           Loss or theft of parking pass, identification, key cards or other
such devices must be reported to Landlord and to the Parking Facility manager
immediately. Any parking devices reported lost or stolen found on any authorized
car will be confiscated and the illegal holder will be subject to prosecution.
Lost or stolen passes and devices found by Tenant or its employees must be
reported to the office of the Parking Facility immediately.

 

(xii)          Washing, waxing, cleaning or servicing of any vehicle by the
customer and/or his agents is prohibited. Parking spaces may be used only for
parking automobiles.

 

(xiii)         Tenant agrees to acquaint all persons to whom Tenant assigns a
parking space with these Rules.

 

6.             TENANT ACKNOWLEDGES AND AGREES THAT, TO THE FULLEST EXTENT
PERMITTED BY LAW, LANDLORD SHALL NOT BE RESPONSIBLE FOR ANY LOSS OR DAMAGE TO
TENANT OR TENANT’S PROPERTY (INCLUDING, WITHOUT LIMITATIONS, ANY LOSS OR DAMAGE
TO TENANT’S AUTOMOBILE OR THE CONTENTS THEREOF DUE TO THEFT, VANDALISM OR
ACCIDENT) ARISING FROM OR RELATED TO TENANT’S USE OF THE PARKING FACILITY OR
EXERCISE OF ANY RIGHTS UNDER THIS PARKING AGREEMENT, WHETHER OR NOT SUCH LOSS OR
DAMAGE RESULTS FROM LANDLORD’S ACTIVE

 

2

--------------------------------------------------------------------------------


 

NEGLIGENCE OR NEGLIGENT OMISSION. THE LIMITATION ON LANDLORD’S LIABILITY UNDER
THE PRECEDING SENTENCE SHALL NOT APPLY HOWEVER TO LOSS OR DAMAGE ARISING
DIRECTLY FROM LANDLORD’S WILLFUL MISCONDUCT.

 

7.             Without limiting the provisions of Paragraph 6 above, Tenant
hereby voluntarily releases, discharges, waives and relinquishes any and all
actions or causes of action for personal injury or property damage occurring to
Tenant arising as a result of parking in the Parking Facility, or any activities
incidental thereto, wherever or however the same may occur, and further agrees
that Tenant will not prosecute any claim for personal injury or property damage
against Landlord or any of its officers, agents, servants or employees for any
said causes of action. It is the intention of Tenant by this instrument, to
exempt and relieve Landlord from liability for personal injury or property
damage caused by negligence.

 

8.             The provisions of Section 20 of the Lease are hereby incorporated
by reference as if fully recited.

 

Tenant acknowledges that Tenant has read the provisions of this Parking
Agreement, has been fully and completely advised of the potential dangers
incidental to parking in the Parking Facility and is fully aware of the legal
consequences of agreeing to this instrument.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ASBESTOS NOTIFICATION

 

This Exhibit is attached to and made a part of the Lease by and between CA-ONE
BAY PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and
Opta Corporation, a Delaware corporation (“Tenant”) for space in the Building
located at 1350 Old Bayshore Highway, Burlingame, California, commonly known as
One Bay Plaza.

 

As you may know, asbestos, because of its insulating and fire-resistant
properties, was historically used in some construction materials. California’s
Connelly Act, as well as federal OSHA and some other California rules, now
require building owners and landlords to make certain notifications regarding
known asbestos-containing materials (“ACM”) and presumed ACMs (“PACM”). PACM
consists of certain older construction materials which commonly contained
asbestos. This Exhibit is designed to provide you with the required ACM and PACM
notifications.

 

ACM

 

Our asbestos survey for the Building did not note the presence, location or
quantity of ACM in the Building.

 


PACM


 

PACM consists of thermal system insulation and surfacing material found in
buildings constructed prior to 1981, and asphalt or vinyl flooring installed
prior to 1981. “Surfacing material” means material that is sprayed-on,
troweled-on or otherwise applied to surfaces (such as acoustical plaster on
ceilings and fireproofing materials on structural members, or other materials on
surfaces for acoustical, fireproofing, and other purposes). Because this
Building was constructed prior to 1981, PACM may be present. Our asbestos
survey(s) for the Building note the presence, location and quantity of the PACM
as follows:

 

•              Roof:  penthouse, thermal pipe insulation; and boiler room, hot
water heater insulation.

 

The fact that our survey(s) may identify such materials as PACM does not
necessarily mean that no other PACM exists in the Building. Please be advised
that if any thermal system insulation, asphalt or vinyl flooring or surfacing
material, of the type described above, are found to be present in the Building,
such materials must be considered PACM unless properly tested and shown
otherwise.

 

Because of the potential presence of PACM in the Building, we are providing you
with the following warning, which is commonly known as a California
Proposition 65 warning:

 

WARNING:  This Building contains asbestos, a chemical known to the State of
California to cause cancer.

 

In addition, you should be aware that there are certain potential health risks
that may result from exposure to asbestos. Because we are not physicians,
scientists or industrial hygienists, we have no special knowledge of the health
impact of exposure to asbestos. However, we hired an environmental consulting
firm to prepare an asbestos Operations and Maintenance Plan (“O&M Plan”) to
address asbestos matters at the Building. The O&M Plan is designed to minimize
the potential for a release of asbestos fibers and outlines a schedule of
actions to be undertaken with respect to asbestos. The written O&M Plan is
available for your review at our Building Management Office during regular
business hours, and a copy of the O&M Plan will be provided to you upon request.

 

In general, the written O&M Plan describes the risks associated with asbestos
exposure and how to prevent such exposure. The O&M Plan describes those risks as
follows:  asbestos is not a significant health concern unless asbestos fibers
are released and inhaled. If inhaled, asbestos fibers can accumulate in the
lungs and, as exposure increases, the risk of disease (such as asbestosis and
cancer) increases. However, measures to minimize exposure and consequently
minimize the accumulation of fibers, reduces the risk of adverse health effects.

 

The O&M Plan is designed to safely manage the ACM and PACM in the Building and
to avoid the inadvertent disturbance of such ACM or PACM. To that end, the O&M
Plan provides for the training of building housekeeping and maintenance
personnel so that they can conduct their work without causing a release of
asbestos fibers. As part of the O&M Plan, we maintain records of all
asbestos-related activities and the results of any asbestos survey, sampling or
monitoring conducted in the Building.

 

The written O&M Plan describes a number of activities which should be avoided in
order to prevent a release of asbestos fibers in the Building. In particular,
you should be aware that some of the activities which may present a health risk
by causing an airborne release of asbestos fibers include moving, drilling,
boring or otherwise disturbing ACM or PACM. Consequently, such activities should
not be attempted by any person not qualified to handle ACM or PACM. In other
words, you must obtain the

 

--------------------------------------------------------------------------------


 

approval of the building management prior to engaging in any such activities.
Please contact the Property Manager for more information in this regard. In
addition, please contact the Property Manager if you notice any deterioration or
disturbance of ACM or PACM. Also, note that the identification of ACM and PACM
in this Exhibit is based on actual knowledge and assumptions that the law
requires us to make:  such materials do not necessarily comprise all asbestos in
the Building.

 

Please be aware that you may have certain obligations under California and
federal laws with regard to the ACM and PACM in the Building, including
obligations to notify your own employees, contractors, subtenants, agents and
others of the presence of ACM and PACM. You are solely responsible for complying
with all such applicable laws.

 

Please contact the Property Manager if you have any questions regarding the
contents of this Exhibit.

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT

 

THIS FIRST AMENDMENT (the “Amendment”) is made and entered into as of
September 9, 2005, by and between CA-ONE BAY PLAZA LIMITED PARTNERSHIP, a
Delaware limited partnership (“Landlord”) and OPTA CORPORATION, a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.            Landlord and Tenant are parties to that certain lease dated
October 7, 2004 (the “Lease”). Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 3,196 rentable square feet (the
“Original Premises”) described as Suite 740 on the 7th floor of the building
commonly known as One Bay Plaza located at 1350 Old Bayshore Highway,
Burlingame, California (the “Building”).

 

B.            Tenant and Landlord agree to relocate Tenant from the Original
Premises to 1,210 rentable square feet of space described as Suite 600 on the
6th floor of the Building shown on Exhibit A attached hereto (the “Substitution
Space”).

 

C.            The Lease by its terms shall expire on October 31, 2005 (“Prior
Termination Date”), and the parties desire to extend the Term, all on the
following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.             Substitution.

 

1.01.        Effective as of the Substitution Effective Date (hereinafter
defined), the Substitution Space is substituted for the Premises and, from and
after the Substitution Effective Date, the Premises, as defined in the Lease,
shall be deemed to mean the Substitution Space containing 1,210 rentable square
feet and described as Suite 600 on the 6th floor of the Building.

 

1.02.        The Term for the Substitution Space shall commence on the
Substitution Effective Date and, unless sooner terminated pursuant to the terms
of the Lease, shall end on the Extended Termination Date (as hereinafter
defined). The Substitution Space is subject to all the terms and conditions of
the Lease except as expressly modified herein and except that Tenant shall not
be entitled to receive any allowances, abatements or other financial concessions
granted with respect to the Original Premises unless such concessions are
expressly provided for herein with respect to the Substitution Space. Effective
as of the Substitution Effective Date, the Lease shall be terminated with
respect to the Original Premises, and, unless otherwise specified, “Premises”
shall mean the Substitution Space. Tenant shall vacate the Original Premises as
of the Substitution Effective Date (such date that Tenant is required to vacate
the Original Premises being referred to herein as the “Original Premises
Vacation Date”) and return the same to Landlord in “broom clean” condition and
otherwise in accordance with the terms and conditions of the Lease.

 

2.             Substitution Effective Date.

 

2.01.        The “Substitution Effective Date” shall be November 1, 2005.

 

2.02.        The Substitution Effective Date shall be delayed to the extent that
Landlord fails to deliver possession of the Substitution Space as a result of
holding over by prior occupants. Any such delay in the Substitution Effective
Date shall not subject Landlord to any liability for any loss or damage
resulting therefrom. If the Substitution Effective Date is delayed, the Extended
Termination Date shall not be similarly extended.

 

3.             Extension. The Term of the Lease is extended for a period of 12
months and shall expire on October 31, 2006 (“Extended Termination Date”),
unless sooner terminated in accordance with the terms of the Lease. That portion
of the Term commencing the day immediately following the Prior Termination Date
(“Extension Date”) and ending on the Extended Termination Date shall be referred
to herein as the “Extended Term”.

 

1

--------------------------------------------------------------------------------


 

4.             Base Rent. As of the Substitution Effective Date, the schedule of
Base Rent payable with respect to the Premises during the remainder of the
current Term and the Extended Term is the following:

 

Period

 

Annual Rate Per Square
Foot

 

Monthly Base Rent

 

11/1/05 – 10/31/06

 

$

24.60

 

$

2,480.50

 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.

 

5.             Additional Security Deposit. No additional security deposit shall
be required in connection with this Amendment.

 

6.             Tenant’s Pro Rata Share. For the period commencing with the
Substitution Effective Date and ending on the Extended Termination Date,
Tenant’s Pro Rata Share for the Premises is 0.6854%.

 

7.             Expenses and Taxes. For the period commencing with the
Substitution Effective Date and ending on the Extended Termination Date, Tenant
shall pay for Tenant’s Pro Rata Share of Expenses and Taxes applicable to the
Premises in accordance with the terms of the Lease, as amended hereby.

 

8.             Improvements to Substitution Space.

 

8.01.        Condition of Substitution Space. Tenant has inspected the
Substitution Space and agrees to accept the same “as is” without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements, except as may be expressly
provided otherwise in this Amendment.

 

8.02.        Responsibility for Improvements to Substitution Space. Landlord
shall perform improvements to the Substitution Space in accordance with the
Substitution Space Work Letter attached hereto as Exhibit B.

 

9.             Early Access to Substitution Space. If Tenant is permitted to
take possession of the Substitution Space before the Substitution Effective
Date, such possession shall be subject to the terms and conditions of the Lease
and this Amendment and Tenant shall pay Base Rent and Additional Rent applicable
to the Substitution Space to Landlord for each day of possession prior to the
Substitution Effective Date. However, except for the cost of services requested
by Tenant (e.g. freight elevator usage), Tenant shall not be required to pay
Rent for the Substitution Space for any days of possession before the
Substitution Effective Date during which Tenant, with the approval of Landlord,
is in possession of the Substitution Space for the sole purpose of performing
improvements or installing furniture, equipment or other personal property.

 

10.           Holding Over. If Tenant continues to occupy the Original Premises
after the Original Premises Vacation Date (as defined in Section 1 above),
occupancy of the Original Premises subsequent to the Original Premises Vacation
Date shall be that of a tenancy at sufferance and in no event for month-to-month
or year-to-year, but Tenant shall, throughout the entire holdover period, be
subject to all the terms and provisions of the Lease and shall pay for its use
and occupancy an amount (on a per month basis without reduction for any partial
months during any such holdover) equal to twice the sum of the Base Rent and
Additional Rent due for the period immediately preceding such holding over,
provided that in no event shall Base Rent and Additional Rent during the
holdover period be less than the fair market rental for the Original Premises.
No holding over by Tenant in the Original Premises or payments of money by
Tenant to Landlord after the Original Premises Vacation Date shall be construed
to prevent Landlord from recovery of immediate possession of the Original
Premises by summary proceedings or otherwise. In addition to the obligation to
pay the amounts set forth above during any such holdover period, Tenant also
shall be liable to Landlord for all damage, including any consequential damage,
which Landlord may suffer by reason of any holding over by Tenant in the
Original Premises, and Tenant shall indemnify Landlord against any and all
claims made by any other tenant or prospective tenant against Landlord for delay
by Landlord in delivering possession of the Original Premises to such other
tenant or prospective tenant.

 

2

--------------------------------------------------------------------------------


 

11.           Other Pertinent Provisions. Landlord and Tenant agree that,
effective as of the date of this Amendment (unless different effective date(s)
is/are specifically referenced in this Section), the Lease shall be amended in
the following additional respects:

 

11.01.      Tenant Improvements. Tenant hereby acknowledges that Landlord has
completed all of its obligations to complete the improvements described in
Exhibit C of the Lease.

 

11.02.      Deletion. Section 2 of Exhibit F to the Lease is hereby deleted in
its entirety and is of no further force or effect.

 

11.03.      Parking. Effective as of the Substitution Effective Date, reference
to “11 non-reserved parking spaces” is hereby amended and restated as “7
non-reserved parking spaces.”

 

12.           Miscellaneous.

 

12.01.      This Amendment and the attached exhibits, which are hereby
incorporated into and made a part of this Amendment, set forth the entire
agreement between the parties with respect to the matters set forth herein.
There have been no additional oral or written representations or agreements.
Under no circumstances shall Tenant be entitled to any Rent abatement,
improvement allowance, leasehold improvements, or other work to the Substitution
Space, or any similar economic incentives that may have been provided Tenant in
connection with entering into the Lease, unless specifically set forth in this
Amendment. Tenant agrees that neither Tenant nor its agents or any other parties
acting on behalf of Tenant shall disclose any matters set forth in this
Amendment or disseminate or distribute any information concerning the terms,
details or conditions hereof to any person, firm or entity without obtaining the
express written consent of Landlord.

 

12.02.      Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

 

12.03.      In the case of any inconsistency between the provisions of the Lease
and this Amendment, the provisions of this Amendment shall govern and control.

 

12.04.      Submission of this Amendment by Landlord is not an offer to enter
into this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered the same to Tenant.

 

12.05.      The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

 

12.06.      Tenant hereby represents to Landlord that Tenant has dealt with Jon
Mackey of Cornish & Carey in connection with this Amendment. Tenant agrees to
indemnify and hold Landlord and the Landlord Related Parties harmless from all
claims of any other brokers claiming to have represented Tenant in connection
with this Amendment. Landlord hereby represents to Tenant that Landlord has
dealt with no broker in connection with this Amendment. Landlord agrees to
indemnify and hold Tenant and the Tenant Related Parties harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Amendment.

 

12.07.      Each signatory of this Amendment represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting.

 

[SIGNATURES ARE ON FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:

 

CA-ONE BAY PLAZA LIMITED PARTNERSHIP, a
Delaware limited partnership

 

By:

EOM GP, L.L.C., a Delaware limited liability
company, its general partner

 

 

 

By:

Equity Office Management, L.L.C., a
Delaware limited liability company, its non-
member manager

 

 

 

 

By:

/s/ Kenneth Young

 

 

 

 

 

Title:

Managing Director, Leasing

 

 

TENANT:

 

OPTA CORPORATION, a Delaware corporation

 

 

By:

/s/ Sean Wang

 

 

 

Title:

COO

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE AND LOCATION OF SUBSTITUTION SPACE

 

This Exhibit is attached to and made a part of the Amendment by and between
CA-ONE BAY PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”) and OPTA CORPORATION, a Delaware corporation (“Tenant”) for space
in the Building located at 1350 Old Bayshore Highway, Burlingame, California.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUBSTITUTION SPACE WORK LETTER

 

This Exhibit is attached to and made a part of the Amendment by and between
CA-ONE BAY PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”) and OPTA CORPORATION, a Delaware corporation (“Tenant”) for space
in the Building located at 1350 Old Bayshore Highway, Burlingame, California.

 

As used in this Substitution Space Work Letter, the “Premises” shall be deemed
to mean the Substitution Space, as defined in the attached Amendment.

 

1.             Landlord, at its sole cost and expense (subject to the terms and
provisions of Section 2 below) shall perform improvements to the Premises in
accordance with the following work list (the “Substitution Space Work List”)
using Building standard methods, materials and finishes. The improvements to be
performed in accordance with the Substitution Space Work List are hereinafter
referred to as the “Substitution Space Landlord Work”. Landlord shall enter into
a direct contract for the Substitution Space Landlord Work with a general
contractor selected by Landlord. In addition, Landlord shall have the right to
select and/or approve of any subcontractors used in connection with the
Substitution Space Landlord Work.

 

SUBSTITUTION SPACE WORK LIST

 

ITEM

 

a.             Shampoo carpets within the Premises.

 

2.             All other work and upgrades, subject to Landlord’s approval,
shall be at Tenant’s sole cost and expense, plus any applicable state sales or
use tax thereon, payable upon demand as Additional Rent. Tenant shall be
responsible for any Tenant Delay in completion of the Premises resulting from
any such other work and upgrades requested or performed by Tenant.

 

3.             Landlord’s supervision or performance of any work for or on
behalf of Tenant shall not be deemed to be a representation by Landlord that
such work complies with applicable insurance requirements, building codes,
ordinances, laws or regulations or that the improvements constructed will be
adequate for Tenant’s use.

 

4.             Tenant acknowledges that the Substitution Space Landlord Work
may be performed by Landlord in the Premises during Building Service Hours
subsequent to the Substitution Effective Date. Landlord and Tenant agree to
cooperate with each other in order to enable the Substitution Space Landlord
Work to be performed in a timely manner and with as little inconvenience to the
operation of Tenant’s business as is reasonably possible. Notwithstanding
anything herein to the contrary, any delay in the completion of the Substitution
Space Landlord Work or inconvenience suffered by Tenant during the performance
of the Substitution Space Landlord Work shall not delay the Substitution
Effective Date nor shall it subject Landlord to any liability for any loss or
damage resulting therefrom or entitle Tenant to any credit, abatement or
adjustment of Rent or other sums payable under the Lease, as amended hereby.

 

5.             This Exhibit shall not be deemed applicable to any additional
space added to the Premises at any time or from time to time, whether by any
options under the Lease, as amended hereby, or otherwise, or to any portion of
the original Premises or any additions to the Premises in the event of a renewal
or extension of the original Term of the Lease, as amended hereby, whether by
any options under the Lease, as amended hereby, or otherwise, unless expressly
so provided in the Lease, as amended hereby, or any amendment or supplement to
the Lease, as amended hereby.

 

6

--------------------------------------------------------------------------------